      5:19-cv-01725-RBH           Date Filed 05/11/20         Entry Number 42           Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                       ORANGEBURG DIVISION

    Kevin Davonne Cox,      )                Civil Action No.: 5:19-cv-01725-RBH
                            )
          Petitioner,       )
                            )
    v.                      )                ORDER
                            )
    Donnie E. Stonebreaker, )
                            )
          Respondent.       )
    ________________________)

           This habeas matter is before the Court for review of the Report and Recommendation (“R & R”)

    of United States Magistrate Judge Kaymani D. West, who recommends granting Respondent’s motion

    for summary judgment and dismissing Petitioner’s 28 U.S.C. § 2254 petition.1 See ECF No. 39.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court. See

    Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Neither party has filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

    Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life & Acc.


1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02
(D.S.C.).

2
          Petitioner’s objections were due by April 27, 2020. See ECF Nos. 39 & 40.
  5:19-cv-01725-RBH           Date Filed 05/11/20        Entry Number 42        Page 2 of 3




Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection, a

district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P. 72

advisory committee’s note)).

                                      Certificate of Appealability

        “The district court must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.” Rule 11(a) of the Rules Governing Section 2254 Cases. A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a petitioner satisfies this

standard by demonstrating that reasonable jurists would find that the court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El

v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive procedural ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85. In

this case, the Court concludes that Petitioner has failed to make the requisite showing of “the denial of

a constitutional right.”

        Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 39],

GRANTS Respondent’s motion for summary judgment [ECF No. 33] and DENIES AND DISMISSES

Petitioner’s § 2254 petition with prejudice. The Court DENIES a certificate of appealability because

Petitioner has not made “a substantial showing of the denial of a constitutional right” under 28 U.S.C.

§ 2253(c)(2).

        IT IS SO ORDERED.


                                                     2
  5:19-cv-01725-RBH        Date Filed 05/11/20   Entry Number 42   Page 3 of 3




Florence, South Carolina                                    s/ R. Bryan Harwell
May 11, 2020                                                R. Bryan Harwell
                                                            United States District Judge




                                             3
